      Case 1:20-cv-09350-JPO-SDA Document 35 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ELDA GONZALEZ,
                               Plaintiff,
                                                                  20-CV-9350 (JPO)
                    -v-
                                                                        ORDER
 SAMUEL & STEIN, ET AL.,
                        Defendants.


J. PAUL OETKEN, District Judge:

       On February 3, 2021, Plaintiff filed a letter asking the Court to dismiss the case

with prejudice. (Dkt. No. 34.) The Court dismisses the case, albeit without prejudice.

       The Clerk of Court is respectfully directed to close the case.

       SO ORDERED.

Dated: February 3, 2021
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
